In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-893V
                                         UNPUBLISHED


    AUTUMN MORGAN,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: December 6, 2019
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Meningococcal Vaccine;
                                                              Influneza (Flu) Vaccine; Vasovagal
                        Respondent.                           Syncope


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.

Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

        On June 18, 2019, Autumn Morgan filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered “vasovagal syncope and resulting
injuries, a ‘table injury,’ as a result of the influenza and meningococcal vaccines” she
received on September 7, 2016,. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

      On December 2, 2019, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent indicates that

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        DICP has determined that petitioner’s medical course is consistent with
        vasovagal syncope following her flu and Meningococcal vaccines on
        September 7, 2016 as defined by the Vaccine Injury Table. See 42 C.F.R.
        § 100.3(a). DICP did not identify any other causes for petitioner’s
        vasovagal syncope within one hour of her vaccinations, and records show
        that she suffered the sequela of her injury for more than six months after
        vaccination. Based on the medical records outlined above, petitioner has
        met the statutory requirements for entitlement to compensation. See 42
        U.S.C. § 300aa-13(a)(1)(B); 42 U.S.C. § 300aa-11(c)(1)(D). Therefore,
        based on the record as it now stands, petitioner has satisfied all legal
        prerequisites for compensation under the Act.


Id. at 6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                            2